FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 12, 2014
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 13-2174
 v.                                            (D.C. No. 99-CR-00777-MV-2)
                                                          (D.N.M.)
 GLENN E. DUGGINS,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MATHESON, Circuit Judges. **



      Glenn E. Duggins, an inmate proceeding pro se, appeals the district court’s

denial of his (1) petition for writ of mandamus compelling his former attorney to

provide him with a copy of his sentencing transcript, and (2) motion for default

judgment due to his attorney’s failure to respond. The district court determined

that Mr. Duggins’ transcript request failed to demonstrate a particular need and

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
that default judgment was inappropriate because counsel was under no obligation

to respond, the representation having been terminated on October 29, 2001.

United States v. Duggins, No. 2:99-CR-00777-MV, ECF No. 550 (D.N.M. Aug. 2,

2013). On appeal, Mr. Duggins reasserts that the transcript is necessary to

challenge his sentence, 1 Pet. 2-3, and that default judgment is appropriate because

his former attorney did not respond. United States v. Duggins, No. 13-2174 (10th

Cir. Jan. 6, 2014).

      The district court did not abuse its discretion in denying the petition for a

writ of mandamus under 28 U.S.C. § 1361. See Marquez-Ramos v. Reno, 69 F.3d

477, 479 (10th Cir. 1995) (standard of review). While a court may order

transcripts prepared at public expense in aid of an action, 28 U.S.C. § 1915(c),

Mr. Duggins cannot point to any clear authority requiring an officer or employee

of the United States to provide him a transcript to pursue post-conviction

remedies in these circumstances. Prince v. United States, 312 F.2d 252, 253 (10th

Cir. 1962). Although Mr. Duggins stresses that his petition is directed at his

former attorney and not the government, the entities are one and the same for

purposes of taxpayers’ expense; Mr. Duggins’ former attorney was appointed by


      1
         In 2001, Mr. Duggins pleaded guilty to conspiracy to possess with the
intent to distribute more than one thousand kilograms of marijuana, contrary to 21
U.S.C. §§ 841(a)(1), (b)(1)(A)(vii), and 846, and was sentenced to 20 years’
imprisonment and ten years’ supervised release, which he did not directly appeal.
United States v. Duggins, 478 F. App’x. 532, 532 (10th Cir. 2012) (discussing
Mr. Duggins’ prior unsuccessful appeals).

                                        -2-
the court, as the district court recognized. 2 Duggins, No. 2:99-CR-00777-MV,

ECF No. 550. As to the motion for default judgment, the district court properly

denied it because former counsel was under no obligation to respond.

      AFFIRMED. The motion for leave to proceed without prepayment of costs

or fees is DENIED as are all other pending motions.


                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




      2
        Mr. Duggins also recognizes this point when he argues in his petition that
his former attorney was paid by taxpayers. See Pet. 4.

                                       -3-